 

SIXTH AMENDMENT TO

CREDIT AGREEMENT AND WAIVER

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this "Sixth Amendment")
dated as of January 12, 2010 is among INTL COMMODITIES, INC., a Delaware
corporation (the "Borrower"), the lenders from time to time parties to the
Credit Agreement (as defined below) (the "Lenders"), FORTIS BANK SA/NV, NEW YORK
BRANCH, as an Issuing Bank (an "Issuing Bank"), Lead Arranger, Documentation
Agent (the "Documentation Agent"), Syndication Agent (the "Syndication Agent")
and Swing Line Lender and FORTIS CAPITAL CORP., a Connecticut corporation, as
Administrative Agent (the "Administrative Agent").

 

W I T N E S S E T H

:



 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of April 30, 2007 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"; capitalized terms
used herein having the meanings given to them in the Credit Agreement unless
otherwise defined herein); and

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and, pursuant to Section 11.01 of the Credit Agreement, the Borrower, the
Lenders, the Swap Banks and the Administrative Agent have agreed to amend the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments.



Upon the occurrence of the Effective Date (as defined in Section 3 below), the
Credit Agreement is hereby amended as follows:

 a. The definitions of "Eurodollar Effective Amount", "Issuing Bank",
    "Requirement of Law" and "Swing Line Lender" in Section 1.01 are amended and
    restated in their entirety as follows:

    "Eurodollar Effective Amount" means the principal amount of a Eurodollar
    Rate Loan."

    "Issuing Bank" means (a) Fortis Bank SA/NV, New York Branch, (b) subject to
    the agreement of the Borrower, the Administrative Agent and such other
    Lender, any other Lender, (c) any office, branch or affiliate designated by
    the applicable Issuing Bank, and (d) any successor Issuing Bank pursuant to
    the terms of this Agreement."

    "Requirement of Law" or "Law" means as to any Person, any law (statutory or
    common), treaty, rule or regulation or determination of an arbitrator or of
    a Governmental Authority, in each case applicable to or binding upon the
    Person or any of its property or to which the Person or any of its property
    is subject."

    "Swing Line Lender" means (a) Fortis Bank SA/NV, New York Branch, in its
    capacity as lender of Swing Line Loans hereunder, (b) subject to the
    agreement of the Borrower, the Administrative Agent and such other Lender,
    any other Lender, and (c) any office, branch or affiliate designated by the
    applicable Swing Line Lender."

 b. Section 2.03(a) is amended by deleting the first reference to "1:00 p.m."
    and replacing it with "10:00 a.m.".
 c. Section 2.03A(a) is amended by deleting the proviso at the end thereof and
    replacing the ";" at the end of clause (ii) with ".".
 d. Section 2.05(b) is amended by deleting "the lesser of (a) the Borrowing Base
    Advance Cap or (b) the total Committed Line," and replacing it with "the
    Borrowing Base Advance Cap,".
 e. Section 2.13(a) is amended by deleting in the proviso therein "the lesser of
    the Committed Line or".
 f. Section 3.01(b)(vii) is amended by deleting "the lesser of (x) the Borrowing
    Base Advance Cap or (y) the Committed Line," and replacing it with "the
    Borrowing Base Advance Cap,".
 g. The last paragraph of Section 11.08 is amended by inserting the following
    sentence at the end thereof:
    
    "Notwithstanding anything in the foregoing to the contrary, a Lender may use
    the Information in connection with preparing internal analysis, reports and
    comparisons regarding the Borrower's industry and related industries."
 h. Exhibit G is amended by changing Sections 3(c), (d) and (e) to 3(a), (b) and
    (c).

SECTION 2. Waiver.

Upon the occurrence of the Effective Date (as defined in Section 3 below),
solely in connection with the addition of Fortis Bank (Nederland) NV ("FBN") as
a Lender and the related increase of the Committed Line by $30,000,000, the
Lenders hereby waive (i) compliance by the Borrower with the requirement under
Section 2.01(b) of the Credit Agreement that the Borrower deliver notice in the
form of Exhibit I to the Credit Agreement and (ii) their right under Section
2.01(b) of the Credit Agreement to increase their Committed Line Portions.

SECTION 3. Effectiveness of Amendment, etc.

This Sixth Amendment shall become effective on the date (the "Effective Date")
on which each of the following shall have been satisfied:

 a. each of the Borrower, the Administrative Agent, the Swap Banks and the
    Lenders shall have duly executed this Sixth Amendment; and the Parent shall
    have duly executed and delivered to the Administrative Agent a consent
    substantially in the form of Annex I hereto; and
 b. the Administrative Agent shall have received such corporate authorization
    documents of the Borrower and the Parent and such opinions of counsel, as
    the Required Lenders shall request.

SECTION 4. Effect of Amendment; Ratification; Representations; etc.

(a) On and after the Effective Date, the provisions of this Sixth Amendment
shall be a part of the Credit Agreement, all references to the Credit Agreement
in the Credit Agreement and the other Loan Documents shall be deemed to refer to
the Credit Agreement as amended by this Sixth Amendment, and the term "this
Agreement", and the words "hereof", "herein", "hereunder" and words of similar
import, as used in the Credit Agreement, shall mean the Credit Agreement as
amended hereby.

(b) Except as expressly set forth herein, this Sixth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement, as amended hereby, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects. The waiver
set forth in Section 2 above shall be effective only in the specific instance
and for the purpose for which given and shall not constitute a waiver of any
other provision.

(c) In order to induce the Administrative Agent and the Lenders to enter into
this Sixth Amendment, the Borrower represents and warrants to the Administrative
Agent and the Lenders that before and after giving effect to the execution and
delivery of this Sixth Amendment:

(i) the representations and warranties of the Borrower set forth in the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and



(ii) no Default or Event of Default has occurred and is continuing.



(d) The Borrower hereby acknowledges and agrees that the Security Agreements and
the Liens granted under the Security Agreements shall remain in full force and
effect, shall continue without interruption as security for all of the
Obligations and shall not be limited or impaired by this Sixth Amendment or the
transactions contemplated hereby.



(e) From and after the Effective Date, the Borrower, the Administrative Agent,
the Swap Banks and the Lenders hereby agree that FBN shall be a party to the
Intercreditor Agreement and shall be bound by the terms and provisions thereof
(and entitled to the benefits thereof) as a Lender.



SECTION 5. Counterparts.





This Sixth Amendment may be executed by one or more of the parties to this Sixth
Amendment on any number of separate counterparts (including by facsimile
transmission of signature pages hereto), and all of said counterparts taken
together shall be deemed to constitute one and the same agreement. A set of the
copies of this Sixth Amendment signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

SECTION 6. Severability.

Any provision of this Sixth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 7. GOVERNING LAW.

THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

SECTION 8. WAIVERS OF JURY TRIAL

.



THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWAP BANKS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS SIXTH AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the day and year first above written.

 

INTL COMMODITIES, INC.

 

By: //Sean O'Connor________

Name: Sean O'Connor

Title: Chairman

 

By: //Steven Springer_______

Name: Steven Springer

Title: CFO

 

FORTIS CAPITAL CORP.,

as Administrative Agent and as a Swap Bank

 

By: _//Michiel van der Voort____

Name: Michiel van der Voort

Title: Managing Director

 

By: // Juan Mejia______________

Name: Juan Mejia

Title: Director

FORTIS BANK SA/NV, NEW YORK BRANCH,

as an Issuing Bank and as a Lender, the Swing Line Lender and a Swap Bank



 

By: //Cristina Roberts__________

Name: Cristina Roberts

Title: Managing Director

 

By: //Michiel van der Voort_____

Name: Michiel van der Voort

Title: Managing Director

 

 

MIZUHO CORPORATE BANK, LTD.,

as a Lender

 

By: //Hodaka Shoji____________

Name: Hodaka Shoji

Title: Senior Vice President

 

By: _________________________

Name:

Title:

BROWN BROTHERS HARRIMAN & CO.,

as a Lender



 

By: _//Paul Feldman___________

Name: Paul Feldman

Title: Managing Director

 

By: //Lewis Hart_______________

Name: Lewis Hart

Title: Assistant Vice President



 

 

 

Annex I



 

CONSENT OF PARENT

As of January 12, 2010, the undersigned hereby reaffirms the terms, conditions
and the undersigned's obligations under and in connection with the Parent
Guarantee dated as of April 30, 2007 (as amended, supplemented or otherwise
modified from time to time, the "Parent Guarantee") executed by the undersigned
and agrees that the undersigned's obligations under the Parent Guarantee shall
remain in full force and effect after giving effect to the Sixth Amendment to
Credit Agreement dated as of January 12, 2010 among INTL Commodities, Inc., the
Lenders party thereto, Fortis Bank SA/NV, New York Branch as an Issuing Bank and
Fortis Capital Corp. as Administrative Agent. For the avoidance of doubt, the
undersigned agrees to pay and reimburse all expenses incurred by the
Administrative Agent and the Lenders (including, without limitation, attorneys'
fees and disbursements) in connection with the enforcement of the Parent
Guarantee.

 

INTERNATIONAL ASSETS HOLDING CORPORATION

By:_// Sean O'Connor_________

Name: Sean O'Connor

Title: CEO

By:_// Scott Branch_________

Name: Scott Branch

Title: COO

 

 

